Case 3:18-cr-30141-NJR Document 100 Filed 04/30/21 Page 1 of 2 Page ID #496




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                 Plaintiff,

 v.                                            Case No. 3:18-CR-30141-NJR-1

 MELISSA SCANLAN,

                 Defendant.

                                        ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Authorize Payment from Inmate Trust

Account filed by the United States of America. (Doc. 98). The Government seeks an order,

pursuant to 18 U.S.C. §§ 3613(a), 3664(k), and 3664(n), authorizing the Bureau of Prisons

(BOP) to turn over to the Clerk of Court non-exempt funds held in the inmate trust account

of Defendant Melissa Scanlan. The funds would be applied as payment toward the

criminal monetary penalties imposed in this case. Scanlan did not file a response in

opposition to the motion.

      In support of its motion, the Government notes that on February 11, 2020, the Court

sentenced Scanlan to 160 months in prison and five years of supervised release. (Doc. 75).

The Court also ordered Scanlan to pay a special assessment of $900 and a fine of $450. To

date, Scanlan has paid $225 of the special assessment and nothing on the fine.

      On February 26, 2021, the Government was informed that Scanlan had a balance of

$1,684.52 in her inmate trust account. The Government requested that the BOP freeze $450


                                      Page 1 of 2
Case 3:18-cr-30141-NJR Document 100 Filed 04/30/21 Page 2 of 2 Page ID #497




of those funds for payment toward Scanlan’s outstanding criminal monetary penalties.

Thus, the BOP has possession, custody, or control of $450 in encumbered funds belonging

to Scanlan that are currently in the defendant’s trust account. Scanlan made a payment of

$25 in March 2021; therefore, the Government now requests $425 be turned over to the

Clerk of Court.

      For the reasons stated in the Government’s motion, the Motion to Authorize

Payment from Inmate Trust Account (Doc. 98) is GRANTED. The Bureau of Prisons is

ORDERED to turn over to the Clerk of Court the amount of $425. The Clerk of Court shall

accept the deposit from the funds currently held in the trust account for the following

inmate:

             Inmate Name:         Melissa Scanlan
             Inmate Number:       72058-298
             Inmate Facility:     FCI Victorville Medium II
                                  P.O. Box 3850
                                  Adelanto, CA 92301

      The Clerk shall apply these funds as payment toward the criminal monetary

penalties owed by Scanlan in this case. Payments are to be made payable to the Clerk of

the District Court, 750 Missouri Avenue, East St. Louis, Illinois 62201. The remaining $25

that is encumbered shall be released to Defendant’s trust account. The Government is

ORDERED to provide a copy of this Order to the Garnishee.

      IT IS SO ORDERED.

      DATED: April 30, 2021

                                                ___________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge

                                       Page 2 of 2
